DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baumheinrich (DE 102017105131 A1; see translated portion) in view Aliakseyeu (US 20160374167 A1) and Jung (US 20180290584 A1).

With regards to claim 1. Baumheinrich disclose(s):
A method of controlling a pattern skin lighting device (figs 1-5) for a vehicle, comprising: 
generating, by a controller (300), random numbers configuring a pattern skin lighting device for a vehicle [lines 37-40 in page 11]; 
selecting, by the controller, as a turn-on target lightening cell, lightening cells having an lifetime that is a predetermined reference value or less ([lines 13-19 in page 3]), among the lightening cells corresponding to the generated random number [lines 20-28 in page 3]; and 
turning on, by the controller, a light emitting element of the selected turn-on target lightening cell [lines 20-28 in page 3].
Baumheinrich does not disclose(s):
generating, by a controller, a plurality of random numbers to be assigned to each lighting cell in an arrangement of lighting cells configuring a pattern skin lighting device;
accumulating, by the controller, a number of continuous turn-on times for each lightening cell; 
selecting, by the controller, as a turn-on target lightening cell, lightening cells having an accumulative value of the number of continuous turn-on times that is a predetermined reference value or less;
Aliakseyeu teaches
generating, by a controller, a plurality of random numbers to be assigned to each lighting cell in an arrangement of lighting cells configuring a pattern skin lighting device [0051, 0059, 0073];
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the device/method/system of Baumheinrich by implementing generating, by a controller, a plurality of random numbers to be assigned to each lighting cell in an arrangement of lighting cells configuring a pattern skin lighting device as disclosed by Aliakseyeu in order to enable lifetime extension of the arrangement of lighting cells as taught/suggested by Aliakseyeu [0008].
Baumheinrich as modified does not disclose(s):
accumulating, by the controller, a number of continuous turn-on times for each lightening cell; 
selecting, by the controller, as a turn-on target lightening cell, lightening cells having an accumulative value of the number of continuous turn-on times that is a predetermined reference value or less;
Jung teaches
accumulating, by the controller, a number of continuous turn-on times for each lightening cell [0237]; 
selecting, by the controller, as a turn-on target lightening cell, lightening cells having an accumulative value of the number of continuous turn-on times that is a predetermined reference value or less [0238];
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the device/method/system of modified Baumheinrich by implementing accumulating, by the controller, a number of continuous turn-on times for each lightening cell; selecting, by the controller, as a turn-on target lightening cell, lightening cells having an accumulative value of the number of continuous turn-on times that is a predetermined reference value or less as disclosed by Jung in order to further increase lifetime of a lighting device as taught/suggested by Jung [0031, 0044].

With regards to claim 2. Baumheinrich as modified disclose(s):
The method according to claim 1, 
Baumheinrich further disclose(s):
further comprising: generating, by the controller, a number of random numbers less than the number of entire lightening cells of the pattern skin lighting device within a predetermined number range (see first pixels [lines 20-28 in page 3]).

With regards to claim 3. Baumheinrich as modified disclose(s):
The method according to claim 1, 
Baumheinrich further disclose(s):
further comprising: 
setting, by the controller, the reference value within a range of a 
Baumheinrich as modified does not disclose(s):
setting, by the controller, the reference value within a range of a natural number greater than 1.
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to have configured a reference value to be within a range or a natural number greater than 1, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baumheinrich (DE 102017105131 A1; see translated portion) in view Aliakseyeu (US 20160374167 A1) and Jung (US 20180290584 A1)as applied to claim 1 above, and further in view of Eberhardt (DE 102016109530 A1; see translated portion)

With regards to claim 4. Baumheinrich as modified disclose(s):
The method according to claim 1, 
Baumheinrich as modified does not disclose(s):
further comprising: driving, by the controller, a cell cover of the selected turn-on target lightening cell.
Eberhardt teaches
A method of controlling a pattern skin lighting device (fig 1) for a vehicle [lines 28-35 in page 1] comprising a controller  (16 [lines 20-24 in page 5]) driving a cell cover of the selected turn-on target lightening cell (40, 42; [line 36 in page 4 to line 3 in page 5]; see controlled 40/42 in [lines 6-13; lines 20-24 in page 5]).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the device/method/system of Baumheinrich as modified by driving, by the controller, a cell cover of the selected turn-on target lightening cell as disclosed by Eberhardt in order to increase maximum intensity of overall light image in a lighting fixture of a vehicle as taught/suggested by Eberhardt ([lines 27-31 in page 2]).

Allowable Subject Matter
Claim(s) 5-6 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
With regards to claim 5, the prior art fails to teach or suggest a/an method according to claim 4 requiring:
further comprising: operating, by the controller, the light emitting element and the cell cover of the selected turn-on target lightening cell only during a predetermined reference time, wherein all steps from the generating of the random number are repeatedly performed, in combination with the other limitations of the claim.
With regards to claim 6, the prior art fails to teach or suggest a/an method according to claim 4 requiring:
wherein the lightening cell having the accumulative value of the number of continuous turn-on times that exceeds the reference value among the lightening cells corresponding to the generated random number is excluded from the turn-on target lightening cell, and wherein the accumulative value of the number of continuous turn-on times of the lightening cell excluded from the turn-on target lightening cell is initialized to zero, in combination with the other limitations of the claim.

	Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENAN LUQUE whose telephone number is (571)270-1044.  The examiner can normally be reached on M-F 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H Taningco can be reached on 5712728048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RENAN LUQUE/Primary Examiner, Art Unit 2896